Citation Nr: 0700395	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The veteran testified before A Decision Review Officer (DRO) 
in September 2003; the transcript of that hearing is of 
record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is diagnosed as having had a hepatitis C 
infection, but he is not shown to have any current liver 
condition or other chronic residual consequent to that 
infection.  

3.  The veteran is shown to only have had documented exposure 
to risk factors including intravenous drug use after his 
discharge from service.  

4.  The veteran is not shown to have had complaints or 
findings referable to hepatitis in service or for many years 
thereafter.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by a 
hepatitis C infection that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2001, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The October 2001 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2001 letter advised the veteran that VA must make 
reasonable efforts to help the veteran to get evidence 
necessary to support his claim, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

The VA subsequently submitted numerous requests to those 
entities identified by the veteran, and either obtained the 
records or obtained a negative response from those entities.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran submitted a letter to the RO in March 2006 that 
he has no further evidence to submit, and he asked in that 
letter for VA to adjudicate the claim as quickly as possible.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and post-service VA medical 
records have been associated with the claims file.  

As discussed in more detail hereinbelow, the veteran asserts 
that he had surgery during military service that is not 
documented in the service medical record.  The veteran's 
service representative argues that the duty to assist 
requires the RO to make additional efforts to secure the 
missing service medical records, if any.  

However, the Board has reviewed the service medical records 
on file and has found that those service medical records 
appear to be complete.  There is no indication whatsoever 
that any government agency has any further service medical 
records to be added to those already of record.  

The veteran was afforded a hearing before the RO's Decision 
Review Officer (DRO) in January 2002.  He has not requested a 
hearing before the Board.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for hepatitis C.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Infection with the hepatitis virus, in and of itself, is not 
a disability.  However, if a claimant develops a specific 
disease that is shown to be consequent to hepatitis C (such 
as chronic liver disease, cirrhosis of the liver, or liver 
cancer), and if the claimant is shown to have contracted the 
hepatitis virus while in service, then service connection may 
be established for that disease.  

In this case, the veteran cannot cite, and the record does 
not show, that he has any active disease that is consequent 
to the hepatitis C virus.  There is no indication of any 
liver abnormality other a November 2001 VA notation of 
parenchymal disease without focal abnormalities.  

Thereafter, a September 2004 VA notation stated that the 
veteran had hepatitis C infection that had never been treated 
and was without current exacerbations.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   As a threshold matter, since the 
veteran does not have a disability for which service 
connection can be granted, he has not stated a claim.  

Even though it has not been shown that the veteran has an 
active current disability, for the sake of completeness of 
review, the Board will consider the veteran's assertion that 
he was infected with the hepatitis C virus in service.  
 
There are a number of recognized risk factors for hepatitis 
C, including blood transfusion, intravenous drug use, 
tattoos, and promiscuous sexual activity.  None of these risk 
factors are documented through service medical records or 
other objective medical or lay evidence.  

The veteran asserted in his testimony, and in his 
correspondence to VA, that he might have acquired the 
hepatitis C infection during foot surgery in service.  
However, the Board notes that there is no indication 
whatsoever in the service medical record of any surgery 
during service - not only is there no operative report, but 
there is no reference of any kind to in-service surgery.  

Further, the Board notes that, even if arguendo the veteran 
had foot surgery in service, surgery on the extremities is 
customarily performed with a tourniquet, so blood is not 
shown to have been transfused during such surgery.  Surgery 
without blood transfusion is not a risk factor for hepatitis 
C infection.  

The Board also notes that the veteran testified that he has 
was diagnosed with hepatitis C in 1969, within the first year 
after his discharge from military service.  However, VA 
medical records from January 1989 show that he denied having 
hepatitis at that time.  

The earliest medical documentation of the veteran's hepatitis 
C infection occurs in a VA medical examination in October 
2001.  The same VA examination noted that the veteran had a 
history of heroin and cocaine dependence.  

The Board notes in this regard that the history of 
intravenous drug use after his discharge from military 
service is well documented.  During his hearing, the veteran 
admitted using intravenous drugs and stated that such drug 
use did not begin until after he left the service.  

Based on the evidence above, the Board finds that the veteran 
has not shown that he has a disability for which service 
connection can be granted, in that he does not have an active 
disease consequent to hepatitis C infection.  

Further, the veteran's hepatitis C infection is not otherwise 
shown to have been acquired due to any event or incident of 
his military service, particularly since he has no documented 
risk factors during military service and extensive exposure 
to risk factors after his discharge from service.  

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.  



ORDER

Service connection for hepatitis C is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


